El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El demandante establece apelación contra una resolución dejando sin efecto una sentencia en rebeldía y asigna como errores los siguientes:
Primero, que la corte inferior se excedió en sus faculta-*396des al permitir que Carlota Pastrana, qne se dice no es parte en este pleito ni defensora judicial de sn esposo de-mandado Juan Monge, que solicitara la apertura de la re-beldía, habiendo sido ya nombrada otra persona como tal de-fensor.
Segundo, que la corte inferior erró al aceptar la interven-ción de Carlota Pastrana a virtud de su nombramiento como tal defensora en otro caso contra el mismo demandado que es-taba pendiente en otra corte.
Tercero, que la corte inferior erró, actuó sin jurisdicción y abusó de su discreción por lo siguiente:
(a) Porque no se acompañó a la solicitud de rebeldía el affidavit de méritos exigido por el Código de Enjuiciamiento Civil.
(b) Porque no se acompañó una contestación a la de-manda que adujera una meritoria defensa.
(c) Porque no consta de las alegaciones de Carlota Pas-trana que ella hubiese “explicado los hechos de una manera fiel y completa” a su letrado y que en opinión de dicho abo-gado tuviese una buena y meritoria defensa en los hechos de su acción.
(d) Porque la moción no mostraba mediante certificado de abogado ni en otra forma que el resultado sería distinto de la sentencia que recayó.
Cuarto, que la corte inferior erró al reconocer a Carlota Pastrana el carácter de defensora judicial,
Quinto, que la resolución apelada es errónea y contraria a derecho y en exceso de jurisdicción y de discreción.
Sexto, que la corte inferior erró al dejar sin efecto la re-beldía a virtud de una moción hecha cuatro meses después de radicada la demanda, sin haberse alegado ninguna falta de jurisdicción como fundamento de la misma.
“En cuestiones sobre apertura de rebeldías, mucho queda confiado a la discreción de la corte; y cuando las circunstancias son tales que inducen a la corte a vacilar, es mejor resolver la duda a favor *397de la solictmd a fin de garantizar nn juicio y sentencia sobre los méritos.” Nota a la sección 473 del Código de California en la página 429 del Código de Enjuiciamiento Civil de Fairall.
El artículo 140 de nuestro Código de Enjuiciamiento Civil prescribe entre otros particulares que “cuando por cual-quier causa la citación en una demanda no se hubiese hecho al demandado en persona, podrá la corte en la forma que es-timare justa, permitir que dicho demandado o su represen-tante leg’al, en cualquier tiempo dentro del año de pronun-ciado el fallo en ella, la conteste tal como se interpuso.”
El alegato del apelante no trata de este aspecto del ar-tículo referido sino que desarrolla con amplitud la clara pro-posición de que la solicitud para dejar sin efecto la rebeldía no está comprendida en ninguna de las demás disposiciones de dicho artículo.
La teoría de la moción es que la apelada, como esposa del demandado incapacitado debió haber sido nombrada defen-sora judicial en este caso y que una orden anterior nom-brando a otra persona indicada por el demandante y a quien se había hecho una citación era absolutamente nula. El ape-lante no está de acuerdo con este criterio sobre el asunto sino vque asume simplemente sin hacer gran esfuerzo por demos-trar que de acuerdo con los artículos 56 y 57 del Código de Enjuiciamiento Civil la corte puede dejar de tomar en con-sideración semejante petición. Como se ha dicho frecuente-mente en casos recientes, no tenemos tiempo para hacer una investigación independiente de cuestiones que son más o me-nos dudosas que de tal modo hayan sido suscitadas o someti-das a la corte.
La resolución dejando sin efecto la sentencia en rebeldía tiene por objeto conceder el remedio solicitado en la moción, a saber:
Primero, que por la corte se ordene abrir la rebeldía en el caso titulado como la presente dando oportunidad al deman-dado para defenderse.
*398Segundo, que asimismo decrete la nulidad de su resolu-ción de 14 de octubre de 1921, nombrando defensor judicial de dicho incapacitado a don José Trías.
Y tercero, que asimismo ordene dejar sin efecto el diligen-cia miento del emplazamiento hecho en la persona de José Trías, diligenciado en 31 de octubre de 1921.
En el caso de los bienes relictos de José Boss, 140 Cal. 282, fué nombrado un defensor judicial para una nieta menor de edad que verdaderamente no estaba representada en los procedimientos para el arreglo de los bienes, después de ha-berse dictado una orden, y a virtud de una petición jurada del defensor así nombrado, quedó entonces la orden anulada haciéndose una nueva distribución de los bienes. Esta ac-tuación mereció la aprobación del tribunal de apelación, en cual en el curso de su opinión-dijo que “las cortes se incli-nan siempre a ser liberales proporcionando un remedio a las partes que se encuentran incapacitadas del efecto de una re-solución que parece ser injusta y que priva a una parte de sus derechos, y la corte inferior está justificada en proceder a anularla a virtud de una oportuna solicitud mediante prueba razonable. ’ ’
Para los fines de esta opinión puede concederse' que el sólo hecho de que la esposa había sido nombrada por otra corte en otro caso como defensora judicial no le daba de-recho como cosa natural a un nombramiento semejante en este caso. Pero ese no es el único ni el principal fundamento de la moción, y si no está satisfecho el apelante de que el re-conocimiento hecho por la corte de la esposa como defensora judicial equivale substancialmente a un nombramiento formal, entonces cualquier perjuicio que pudiera resultar debido a tal irregularidad puede evitarse solicitando una nueva or-den en la cual expresamente se designe a la esposa como tal defensora judicial en este caso.
“En una moción para que se deje sin efecto una sentencia que *399ba sido dictada a ■virtud de una estipulación nula, no es necesario ningún affidavit de méritos (Toy v. Haskell, 128 Cal. 558; 79 Am. St. Rep. 70; Pac. 89); ni'tampoco en una moción para que se deje sin efecto una sentencia que ba sido dictada basada en una estipu-lación fraudulenta, cuando los autos muestran que existe defensa meritoria (Crescent Canal Co. v. Montgomery, 124 Cal. 134; 56 Pac. 797); ni en una moción para dejar sin efecto una sentencia basada en falta de jurisdicción de la persona (Maclay Co. v. Meads, 14 Cal. App. 363; 112 Pac. 195; 113 Pac. 364); ni en una moción para dejar sin efecto una resolución en un pleito de divorcio (Cottrell v. Cottrell, 83 Cal. 457; 23 Pac. 531); ni tampoco cuando la sentencia muestra por su faz que fue dictada con descuido (Clarke v. Baird, 98 Cal. 642; 33 Pac. 756); ni cuando la sentencia es nula; en esta es-pecie de casos el demandado tiene derecho a un remedio independien-temente del estatuto. Norton v. Atchison etc. R. R. Co. 97 Cal. 388; 33 Am. St. Rep. 198; 30 Pac. 585; 32 Pac. 452.” Código de En-juiciamiento Civil de Fairall, Parte 1, pág. 434.
“En una moción hecha por una persona con derecho a que se le expida el nombramiento de defensora de la persona de un menor, para que se deje sin efecto una orden que hace el nombramiento a favor de otra persona, y que se hizo sin el conocimiento o consenti-miento de la parte que presenta la moción, no se necesita' ningún otro affidavit de méritos como no sea sino para demostrar que es una persona competente y de condiciones para tener el cuidado, control y custodia de dicho menor. Guardianship of Van Loan, 142 Cal. 423; 76 Pac. 37. Cuando los autos revelan que la corte no tenía facultades para dictar la resolución haciendo el nombramiento de un defensor, tal resolución es nula por su faz y puede ser atacada en cualquier tiempo. Guardianship of Eikerenkotter, 126 Cal. 54; 58 Pac. 370.” Idem, p. 443.
En el presente caso la moción fué jurada por el apelado y estaba acompañada de una excepción previa y contestación, ambas de las cuales dice el apelante que son frívolas. Pero ese hecho no es evidente por sí y no existe razonamiento muy persuasivo sobre este punto.
La resolución de que se queja el apelante se presume que es correcta y a falta de alguna prueba satisfactoria en cuanto a los méritos de la apelación, debe confirmarse.

Confirmada la sentencia apelada.

*400Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.